DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claims 1-13 are pending in this application and have been examined on the merit.  
Claim Objections 
Claim 5 in line 3 recites “a duckbill check valve/lip check valve”. Throughout the specification, “or” is consistently used throughout. As such, for clarity and consistency with the terminology in the specification, this should be adjusted to “a duckbill check valve or lip check valve.” 
Appropriate corrections are required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Such claim limitation is the “a first adjusting device which is configured to regulate the pressure loss, by means of an adjustment of the inlet throttle cross section” in claim 6.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is found to be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not clearly described in the specification of how the subject matter works in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 discloses a “first adjusting device” where information regarding what it is or what an equivalence would be is not disclosed in the original disclosure. Specifically, Claim 6 line 3 recites “a first adjusting device which is configured to regulate the pressure, by means of an adjustment” where it includes the functional language “configured to regulate the pressure loss”. The specification provides the following definition for what the “first adjusting device” is in page 7: 
“It is appropriate for the inlet to comprise a first adjusting device configured to regulate the pressure drop or to adapt its height, in particular by adjusting the inlet throttle cross section.” 
The specification does not include any structure that is capable of performing the function claimed. Therefore, the claim lacks written description and is rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 in line 1, uses the phrasing “in particular” resulting in a lack of clarity of the scope of the claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a tooth cleaning system”, and the claim also recites “a dental powder jet cleaning system” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, “A tooth cleaning system, in particular a dental powder jet,” has been construed as a tooth cleaning system that is a dental powder jet cleaning system. Furthermore, claim 1 is rejected lack of clarity for claiming “a powder/air mixture” in line 6. It is unclear as to whether the mixture contains both powder and air or if it can be either or. The same terminology is used throughout the specification to refer to this mixture, so it is unclear what is intended by the forward slash mark. For examination purposes, “a powder/air mixture” has been construed as “a powder and air mixture”. Furthermore, claim 1 in line 7, recites “wherein the outlet is connected to a pipe system, via which a fluid”. It is apparent the fluid refers to the powder and air mixture claimed in line 6. As such, claim 1 is found indefinite as it is unclear as to whether the “fluid” in line 7 refers to the powder and air mixture claimed in line 6. For examination purposes, the “fluid” is construed as “the powder and air mixture”. 
a first adjusting device which is configured to regulate the pressure loss, by means of an adjustment of the inlet throttle cross section” (Claim 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification in page 7 discloses:
“It is appropriate for the inlet to comprise a first adjusting device configured to regulate the pressure drop or to adapt its height, in particular by adjusting the inlet throttle cross section.” 
No adequate structure is recited to perform the claimed function of regulating the pressure loss and adjustment of the inlet throttle cross section. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, “a first adjusting device which is configured to regulate the pressure loss, by means of an adjustment of the inlet throttle cross section” has been construed as the aperture is configured to regulate the pressure loss by adjusting the inlet throttle cross section.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 in line 4, uses the term “preferably” resulting in a lack of clarity of the scope of the claim, making the claim indefinite.  The use of the phrase “preferably” makes it unclear as to whether if the insert is required to be a bottom element or not. As such, the limitation that the insert is a bottom element of the powder container will not be considered because of the usage of the term, “probably”.  
Claim 10 recites the limitation “second adjustment unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim”. It is unclear as to what the adjusting unit would be and how the adjusting device functions. Claim 10 is further rejected under 35 U.S.C. 112(b) as it claims  “a second adjustment unit” in line 3 but there is no mention of a first adjustment unit in its depending claim. In the specification, there is mention that the reference throttle cross section can be adjusted by replacing one or more nozzles. However, it is unclear as to whether the nozzles are deemed the “second adjustment unit”. As such, the “second adjustment unit” will be construed as nozzles with interchangeable diameters to adjust the reference throttle cross section.  
Claim 12 in line 1, uses the phrasing “in particular” resulting in a lack of clarity of the scope of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 
Any remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12-13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 fails to include all the limitations of the claim upon which it depends on. For examination purposes, Claim 12 will be interpreted as the tooth cleaning system of claim 1 wherein the powder container that comprises the inlet for compressed air, includes an inlet throttle cross-section of the inlet that is adjustable. Claim 13 is rejected due to its dependency on rejected claim 12. For examination purposes, it Claim 13 will be . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It should be noted that because the tooth cleaning system of claim 1 provides unity of invention, Claim2 12 and 13 have been interpreted as further limiting of the tooth cleaning system. It is noted if these claims are amended to be independent claims such that unity of invention no longer applies, the examiner reserves the right to withdraw these claims based on election by original presentation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, and 6–13 are rejected under 35 U.S.C. 103 as being unpatentable over Olmo (EP Publication No. 2193758, Espacenet machine translated) in view of Fernwood (WO Publication No. 9635390 A1) as evidenced by “Internal Flow” (see NPL).
	Regarding claim 1, Olmo discloses a tooth cleaning system (Page 2, lines 13-14 of Olmo), in particular a dental powder jet cleaning system (Entirety of Fig 2), comprising:
Comprising a powder container (Entirety of Fig 2),
Wherein the powder container (Entirety of Fig 2) has an inlet (Fig 2, reference label 17) for compressed air (Page 27, lines 1059-1060 of Olmo), 
And wherein the powder container (Entirety of Fig 2) has an outlet (Fig 2, reference label 15) spaced from (viewable in Fig 2 that it is spaced from the inlet) the inlet (Fig 2, reference label 17), for a powder/air mixture (Page 27, lines 1088-1091), and 
Wherein the outlet (Fig 2, reference label 15) is connected to a pipe system (Fig 2 and 6 shows the outlet interacting with reference label 12, 40, and 42 which are part of the pipe system), via which a fluid can be led out from the powder container (powder-gas mixture can escape via the outlet opening 16 along the mixture line 12 at the mixture outlet 15).
Olmo is silent as to the flow resistance of the inlet being configured relative to a flow resistance of the outlet or of the pipe system in such a way that a predetermined pressure loss is set across the inlet.
Fernwood similarly discloses a similar configuration (a powder container for an air abrasive unit used in the dental field) and further discloses the flow resistance of the inlet is configured relative to a flow resistance of the outlet or of the pipe system in such a way that a predetermined pressure loss is set across the inlet (Page 11, lines 19-31 discloses the inlet tube (22) and outlet tube (26) inside diameters to be set to different dimensions. By setting both the tubing to equate to 1.25 mm, the flow resistance of the inlet can be as such configured to the flow resistance of the outlet in order to determine the pressure loss. This is further recited in page 11, lines 11-18).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the tubes for the inlet and outlet to equal each other as taught by Fernwood to regulate the quantity of flow resistance and determine the pressure loss. 
2, the combined references of Olmo and Fernwood teach the claimed invention and wherein the inlet (Fig 2, reference label 17 of Olmo) comprises an inlet nozzle (Fig 2, reference label 18 of Olmo) and an aperture (Fig 2, reference label 39 of Olmo), and wherein the aperture (Fig 2, reference label 39 of Olmo) has an inlet throttle cross-section (cross section of reference label 39 of Fig 2 of Olmo), which determines the flow resistance of the inlet (Flow resistance can be determined by using the known diameter of the cross section and the Hagen-Poiseuille equation denoted in “Internal flow – HP equation”, see NPL).
Regarding claim 3, the combined references of Olmo and Fernwood teach the claimed invention and wherein the flow resistance [Flow resistance can be determined by using the known diameter of the reference throttle cross section (Fig 2, reference label 40) of Olmo, and Poiseuille equation, see NPL] of the outlet (Fig 2, reference label 15 of Olmo) is determined by a reference throttle cross-section (cross section of reference label 40 of Fig 2 of Olmo), and wherein the reference throttle cross-section is an outlet throttle cross-section of the outlet and/or a throttle cross-section of the pipe system (The reference throttle cross section is the outlet throttle cross section as viewable in Fig 2 of Olmo). 
Regarding claim 4, the combined references of Olmo and Fernwood teach the claimed invention wherein the inlet throttle cross section (cross section of reference label 39 of Fig 2 of Olmo) 
Is less than or equal [by changing the diameter of the cross section as taught by Fernwood (Page 11, lines 19-31) the inlet throttle cross section can be set to have a diameter equal or less than that of the reference throttle cross section] to the reference throttle cross section (cross section of reference label 40 of Fig 2 of Olmo). 
Regarding claim 6, the combined references of Olmo and Fernwood teach the claimed invention wherein the inlet (Fig 2, reference label 17 of Olmo) comprises a first adjusting device (Fig 2, reference label 39 of Olmo) which is configured to regulate the pressure loss [Interchanging the aperture (Fig 2, reference label 39 of Olmo) to change the diameter alters the pressure and as such can regulate the 
Regarding claim 7, the combined reference of Olmo and Fernwood teaches the claimed invention wherein the aperture (Fig 2, reference label 39 of Olmo) is configured to be interchangeable (Page 14, lines 562-564 of translated specification of Olmo where the nozzles are equated to be the aperture, inlet nozzle, and the nozzle where the outlet and reference throttle section is found).
Regarding claim 8, the combined reference of Olmo and Fernwood teaches the claimed invention wherein the inlet (Fig 2, reference label 17 of Olmo) is formed as an insert (Fig 2, reference label 23 of Olmo) which is interchangeably configured (Page 26, lines 1036-1038 of Olmo), and wherein the insert (Fig 2, reference label 23 of Olmo) is preferably a bottom element (Found within the base member denoted in Fig 2, reference label 60 of Olmo) of the powder container (Entirety of Fig 2 of Olmo).
Regarding claim 9, the combined reference of Olmo and Fernwood teaches the claimed invention wherein the insert (Fig 2, reference label 23 of Olmo) is configured to inform about pressure loss level by dimensioning of the insert [The insert is comprised of the aperture in Fig 2, reference label  39 (as it is comprised in the inlet, Fig 2 reference label 17) where by adjusting the diameter of the aperture (as taught by Fernwood in Page 11, lines 19-31), it as such alters the insert dimensions, and can inform of pressure loss being presence].
Regarding claim 10, the combined references of Olmo and Fernwood teach the claimed invention wherein the reference throttle cross-section (cross section of reference label 40 of Fig 2 of Olmo) is adjustable (It is adjustable by means of the nozzle being interchangeable- as taught by Olmo in Page 15, lines 562-564 – and by changing the diameter of the reference throttle cross section as taught by Fernwood in Page 11, lines 19-31) by a second adjustment unit (Fig 2, reference label 40 of Olmo).
11, the combined references of Olmo and Fernwood teach the claimed invention wherein the reference throttle cross section (cross section of reference label 40 of Fig 2 of Olmo) is adjustable by replacing one or more nozzles (Page 15, lines 562-564 of Olmo teaches the nozzles to be interchangeable where the nozzles they refer to relate to the applicant’s inlet nozzle, aperture, and the nozzle where the outlet throttle cross section is found). 
Regarding claim 12, the combined references of Olmo and Fernwood teach the claimed invention wherein the powder container (Entirety of Fig 2 of Olmo) having an inlet (Fig 2, reference label 17 of Olmo) for a fluid, for compressed air (Page 27, lines 1059-1060 of Olmo) wherein the inlet throttle cross-section (cross section of reference label 39 of Fig 2 of Olmo) of the inlet (Fig, 2 reference label 17 of Olmo) is adjustable (The inlet throttle cross section can be adjusted by altering the diameter of the aperture (Fig 2, reference label 39) as taught by Fernwood wherein the aperture comprises the inlet throttle cross section). 
Regarding claim 13, the combined references of Olmo and Fernwood teach the claimed invention wherein the insert (Fig 2, reference label 23 of Olmo) comprises (Fig 2 shows that the insert comprises the inlet of Olmo) the inlet (Fig 2, reference label 17 of Olmo). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olmo (EP Publication No. 2193758, Espacenet machine translated) in view of Fernwood (WO Publication No. 9635390 A1) as evidenced by “Internal Flow” (see NPL), as applied to Claim 2, and in further view of Warrin (US Publication No. 4487582 A).
Regarding claim 5, the combined references of Olmo and Fernwood teach the claimed invention a portion between the aperture (Fig 2, reference label 39 of Olmo) and inlet nozzle (Fig 2, reference label 18 of Olmo), however, are silent to the duckbill check valve and duckbill check valve. 
Warrin discloses a similar configuration (A fluid tight chamber that uses air and a hand piece to clean the tooth surface) and further discloses the inclusion of a duckbill check valve (Fig 3, reference 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powder container of Olmo and the concept of changing nozzle diameter of Fernwood with the duck valve of Warrin to be adapted between the inlet nozzle and aperture to ensure air would flow in the correct direction from the aperture to the inlet nozzle.  
It is noted that the combined references teach the duckbill check valve (130 as taught by Warrin) arranged between the aperture and inlet nozzle (39 and 18 of Olmo,). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Puttfarcken (EP 643947 A1) teaches a powder container with an inlet, inlet aperture, an outlet, a reference throttle cross section, an inlet throttle cross section, and the insert in the base member. 
Rzewinski (EP 0119735 A1) teaches a powder container with an inlet, inlet aperture, an outlet, a reference throttle cross section, an inlet throttle cross section, a duckbill check, and the insert in the base member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719.  The examiner can normally be reached on Monday - Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOLLY T. TO/Examiner, Art Unit 4184                                                                                                                                                                                                        
/ANNE M KOZAK/Primary Examiner, Art Unit 3732